Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 06/04/2020. Claims 1 - 15 are pending in the case. 

Applicant Response
In Applicant’s response dated 11/30/2020, Applicant amended Claims 1-3, and 5-10 have been amended and Claim15 has been newly added and argued against all objections and rejections previously set forth in the Office Action dated 08/31/2020.

Continued Examination under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/30/2020 has been entered.


Claim Objections
Claim 1 is objected to because of the following minor informalities:  
Line 10, please replace “… a second light emitting element associated with the at least on controller …”  with … “a second light emitting element associated with the at least one controller …”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a light emitting element” in Claims 1, 4 , 7 , 10 and 11.There is sufficient structure in the specification in at least Fig. 2 - [0039] or Fig. 7A - [0072] such that a person having ordinary skill in the art would understand the light emitting elements are Light emitting diode (LED). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1- 4 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Flum, (Pub. No.: US 20100014390 A1, Pub. Date: January 21, 2010) in view of Carrier (Pub. No.: US 20080013757 A1, Pub. Date: January 17, 2008) in further view of  Kamei (Pub. No.: US 20100110843 Al, Pub. Date: May 6, 2010)

Regarding independent claim 1,
	Flum teaches a DJ media player (see Abstract) comprising: 
a platter used to control an audio playback process (see Flum: Fig.5, [0038], “illustrating rotatable member 10 that has a mode controls 38 that include scratch 
a first light emitting element associated with the platter (see Flum: Fig.11, [0047] , shows the LCD display 50 in scratch mode used to produce visual lighting effects. With this embodiment, the lighting effects are produced on a surface of the member 10 and can change dynamically because they are displayed on an LCD video display 50. The lighting effects can include patterns, images, and text and can be beat synchronized to the music”), the light emitting element configurable for displaying different colors (see for e.g. Fig.6, [0038], “Different cue points could be displayed in different colors. These colors could be visually linked to other displays either on the control surface or, if the control surface is linked to an external computer, in the computer's software. In addition, the touch sensitive display integrated into the control surface can provide other visual cues to the DJ. These include starting and ending points of tracks and track names.”, i.e. the platter can display different colors  ); 
Flum does not explicitly teach the DJ media player wherein:
at least one controller, different from the platter, used to control an audio playback process; 
a second light emitting element associated with the at least one controller, the light emitting element configurable for displaying different colors; and 
an interface located on the media player for selecting a color to be associated with each audio playback process, 
wherein the color of the first light emitting element associated with the platter and the second light emitting element associated with the at least one controller is determined dynamically by which of a plurality of audio playback processes is currently controlled by the platter.
However, Carrier teaches a DJ media player wherein: 
at least one controller, different from the platter, used to control an audio playback process (see Carrier: Fig. 1, [0018], “controlling the playback of audio file interacts with the system through a user interface 102. The user interface typically includes one or more output devices, such as a display, through which status information for the playback system can be communicated to the user, and one or more input devices through which the user can provide input.”)
a second light emitting element associated with the at least one controller .the light emitting element configurable for displaying different colors (see Carrier: Fig. 8, [0060], “active snapshot are turned a different color, such as bright green. If another snapshot is triggered that has elements that override the contents of this snapshot, then overridden check boxes turn to another color, such as red. Therefore, when multiple snapshots are active, the user is able to see which snapshot elements are in use and which are overridden.”, i.e. the checkboxes or the user interface elements comprised light emitting elements ( diodes ) that have different colors) and 
an interface located on the media player for selecting a color to be associated with each audio playback process (see Carrier: Fig. 8, [0060],  “To help emphasize this precedence rule in the user interface, the check marks for an active snapshot are turned color, such as bright green. If another snapshot is triggered that has elements that override the contents of this snapshot, then overridden check boxes turn to another color, such as red. Therefore, when multiple snapshots are active, the user is able to see which snapshot elements are in use and which are overridden.”),
	Because both Flum and Carrier are in the same/similar field of endeavor of DJ media player apparatus, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Flum to include at least one controller (a user interface) that contain light emitting element with different color selection method to control an audio playback process as taught by Carrier. One would have been motivated to make such a combination in order to enhance usability of DJ media player by incorporating graphical user interface elements that are easy to operate with color coded information on display so that users can distinguish information clearly and quickly.
	Flum and Carrier does not explicitly teach or suggest the DJ media player wherein the color of the first light emitting element associated with the platter and the second light emitting element associated with the at least one controller is determined dynamically by which of a plurality of audio playback processes is currently controlled by the platter.
	However, Kamei teaches the method wherein the color of the first light emitting element associated with the platter and the second light emitting element associated with the at least one controller is determined dynamically by which of a plurality of audio playback processes is currently controlled by the platter (see Kamei : Fig. 1A , [0054] “content be displayed as easily recognizable by setting the A-side with red and the B-side with blue in 
	Because Flum and Carrier  in view of Kamei are in the same/similar field of endeavor of DJ media player apparatus , accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Flum to include DJ media player wherein the color of the first light emitting element associated with the platter and the second light emitting element associated with the at least one controller is determined dynamically by which of a plurality of audio playback processes is currently controlled by the platter as taught by Kamei. After the modification of Flum and Carrier  the platter or jog wheel or rotatable member 10 can display different colors selected or configured by the graphical user interface elements as taught by Kamei. One would have been motivated to make such a combination in order to enhance usability of DJ media player by incorporating graphical user interface elements that are easy to operate with color coded information on display so that users can distinguish information clearly and quickly( see Kamei [0023] -[0026]) 


Regarding claim 2,
	Flum - Carrier and Kamei teaches all the limitations of Claim 1. Flum - Carrier and Kamei further teaches the DJ media player wherein the interface is a graphical user interface on the display (see Flum: Fig. 11, [0047],”LCD display 50 in scratch mode used to produce visual lighting effects. With this embodiment, the lighting effects are produced on a surface of the member 10 and can change dynamically because they are displayed on an LCD video display 50. The lighting effects can include patterns, images, and text and can be beat synchronized to the music.” i.e. the LCD display 50 is the Graphical user interface that displays different color cue)

Regarding claim 3,
	Flum - Carrier and Kamei teaches all the limitations of Claim 2. Flum - Carrier and Kamei further teaches the DJ media player wherein the display is a touchscreen display and one or more colors are selected by making contact with the touchscreen display ( see Flum :Fig. 9, [0044], “shows an embodiment using a touch sensitive display. In this embodiment, the display is a high resolution color LCD display 50 with a transparent capacitive sensing overlay 34. In this embodiment, the microprocessor 40 sends information to the display driver 52 based on input from the user's touching of the rotatable member surface, the state of the mode control switches 38 and the state of the display adjustment controls 54.” i.e. since the songs are color coded , selecting a song results in selecting different color )

Regarding claim 4,
	Flum - Carrier and Kamei teaches all the limitations of Claim 1. Flum - Carrier and Kamei further teaches the DJ media player wherein either of the first or second light emitting element Flum: Fig. 11, [0047], “shows the LCD display 50 in scratch mode used to produce visual lighting effects. With this embodiment, the lighting effects are produced on a surface of the member 10 and can change dynamically because they are displayed on an LCD video display 50. The lighting effects can include patterns, images, and text and can be beat synchronized to the music.” I.e. LCD video display 50 is considered as the palter housing that includes of the light emitting element)

Regarding independent claim 11,
	Claim 11 is directed to a non-transitory computer-readable medium claim and the claim have similar/same technical features and claim limitations as Claim 1 and is rejected under the same rationale.

Regarding claim 12,
	Flum - Carrier and Kamei teaches all the limitations of Claim 11. Flum - Carrier and Kamei further teaches the DJ media player wherein the plurality audio playback process layers execute on the DJ media console or on a media player operatively coupled to the DJ media console ( see Kamei : Fig.1A, [0065], “The content list generation unit 120 is used to generate the content list of tracks read from the information recording medium 60, and has a CPU 121 to control the reproducing apparatus 1 integrally and a display control device 122 to perform display control for the liquid crystal display D as main devices. The content list generation unit 120 generates the content list per information recording medium 60 read by a plurality of reading mechanisms”) 

Regarding claim 13,
	Flum - Carrier and Kamei teaches all the limitations of Claim 12. Flum - Carrier and Kamei further teaches the DJ media player wherein at least one of the plurality audio playback process layers executes on the DJ media console (see Kamei: Fig.1A, [0065], “The content list generation unit 120 is used to generate the content list of tracks read from the information recording medium 60, and has a CPU 121 to control the reproducing apparatus 1 integrally and a display control device 122 to perform display control for the liquid crystal display D as main devices.”)

Regarding claim 14,
	Flum - Carrier and Kamei teaches all the limitations of Claim 11. Flum - Carrier and Kamei further teaches the DJ media player wherein at least one of the plurality audio playback process layers executes on a media player operatively coupled to the DJ media console ( see Kamei : Fig.1A, [0065], “The content list generation unit 120 is used to generate the content list of tracks read from the information recording medium 60, and has a CPU 121 to control the reproducing apparatus 1 integrally and a display control device 122 to perform display control for the liquid crystal display D as main devices. The content list generation unit 120 generates the content list per information recording medium 60 read by a plurality of reading mechanisms”). 

Regarding claim 15,
	Flum - Carrier and Kamei teaches all the limitations of Claim 11. Flum - Carrier and Kamei further teaches the DJ media player wherein at least multiple of the plurality of media players are DJ media consoles (see Carrier: Fig.2, [0022], user interface includes two deck modules). See also abstract stating that “A music and audio playback system is implemented on a computer with a playback engine that enables the operator, typically a disk jockey, to apply a variety of effects. The system may store one or more snapshots, or a combination of settings for a plurality of controls that are applied by the playback engine. The settings that may be stored in a snapshot may be for effects, deck controls and/or mix settings”)

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 -10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Flum Pub. No.: US 20100014390 A1, Pub. Date: January 21, 2010) 

Regarding independent claim 5,
	Flum teaches the method for altering a DJ media player's appearance (see abstract), the method comprising: 
displaying a plurality of colors on a user interface ( see Flum : Fig. 6 , [0038] , “upper surface of rotatable member 10 is divided into tracks 13, 14, by successive color-coded circular grooves 15, 16, 17, 18, 19, 20, and 21.”); 
receiving selection data identifying one of a plurality of colors ( see Flum : Fig. 8 ,[0043], “In cue mode, the DJ touches a specific position of the rotatable member 10 in order to create cue points 26 (reference points in the musical performance.” i.e. since each track is coded with successive color-coded circular grooves , selecting a track will result in selecting a color); and
-2-Application No. 16/476,483Attorney Docket No. 55018-00116US01 (55018-00190)associating the color identified by the received selection data with an audio playback process controlled by one of a plurality of media players operatively interconnected. (see Flum : Fig.11 , [0047] , scratch mode used to produce visual lighting effects. With this embodiment, the lighting effects are produced on the surface of the member 10 and can change dynamically because they are displayed on an LCD video display 50. The lighting effects can include patterns, images, and text and can be beat synchronized to the music.” i.e. scratch mode is one of the audio playback process ) 

Regarding claim 6,
	Flum teaches all the limitations of Claim 5. Flum further teaches the method wherein the audio playback process is controlled by platter of the media players (see Flum: Fig. 13, [0049], “shows the display and control surface 50 mapped for dual mode operation. In this example, the 

Regarding claim 7, 
	Flum teaches all the limitations of Claim 6. Flum further teaches the method wherein a light emitting element associated with the platter, and wherein a color of the light emitting element illuminating the platter is determined by which of a plurality of audio playback processes is currently controlled by the platter (See Flum: Fig. 9, [0044], “shows an embodiment using a touch sensitive display. In this embodiment, the display is a high resolution color LCD display 50 with a transparent capacitive sensing overlay 34. In this embodiment, the microprocessor 40 sends information to the display driver 52 based on input from the user's touching of the rotatable member surface, the state of the mode control switches 38 and the state of the display adjustment controls 54.” i.e. since the songs are color coded , selecting a song results in selecting different color )

Regarding independent Claim 8,
	Claim 8 is directed to a non-transitory computer-readable medium claim and the claim have similar/same technical features and claim limitations as Claim 5 and is rejected under the same rationale.

Regarding Claim 9, 
	Claim 9 is directed to a non-transitory computer-readable medium claim and the claim have similar/same technical features and claim limitations as Claim 6 and is rejected under the same rationale.

Regarding Claim 10, 
	Claim 10 is directed to a non-transitory computer-readable medium claim and the claim have similar/same technical features and claim limitations as Claim 7 and is rejected under the same rationale.


Response to Arguments
Claim Rejections - 35 U.S.C. § 112(f), 
	The 35 U.S.C. 112 (f) claim interpretation objection regarding Claims 1, 4 , 7 , 10 and the newly added claim 11 is maintained in the rejection to make the record clear on the examiner interpretation of the light emitting element.

2.	Claim Rejections - 35 U.S.C. § 103 and 35 U.S.C. § 102,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB-DOCUMENT-NUMBER

TITLE and DESCRIPTION
INVENTOR-INFORMATION
US 20160189699 A1
GARET; Francois
Device For Controlling At Least One Audio Or Video Signal With The Display Of Information, Corresponding Electronic Mixing Controller, Method And Computer Program Product
US 20190212971 A1 
Kawano; Hirokatsu
Acoustic Apparatus Control Operation Input Device And Acoustic Apparatus Control Operation Input Program






	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Zelalem "Zee" Shalu/Examiner, Art Unit 2177                                                                                                                                                                                                        

/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177